Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 07/21/2020. In virtue of this communication, claims 1-21 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 07/21/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 07/21/2020 are accepted as part of the formal application.

Claims 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Knibbe (US 9983313), hereinafter Knibbe, in view of Konishi et al (US 20020101382), hereinafter Konishi.


Knibbe discloses an antenna (an integrated antenna of a single unit 310, Fig 3), that is mounted so as to face the ground (the ground 119, Fig 3), to a pole (a pole 110, Fig 3) extending in a substantially horizontal direction (Fig 3), wherein the antenna is mounted to the pole such that a first direction (a direction in x-direction, Fig 3) is substantially parallel to the substantially horizontal direction in which the pole extends.
Knibbe does not teach the antenna comprising: a first conductor; a second conductor that faces the first conductor in a first direction; a third conductor that is located between the first conductor and the second conductor, apart from the first conductor and the second conductor, and extends in the first direction; a fourth conductor that is connected to the first conductor and the second conductor and extends in the first direction; and a feeding line that is electromagnetically connected to the third conductor.
However, Konishi teaches an antenna (a chip antenna 60, Fig 11A) faces a ground (a ground, Fig 11B), the antenna comprising:
a first conductor (an electrical conductor 65, Fig 11A);
a second conductor (an electrical conductor 64, Fig 11A) that faces the first conductor in a first direction (a direction in x-direction, Fig 11A);
a third conductor (an electrical conductor 62b, Fig 11A) that is located between the first conductor and the second conductor, apart from the first conductor and the second conductor, and extends in the first direction (Fig 11A);
a fourth conductor (an electrical conductor 63, Fig 11A) that is connected to the first conductor and the second conductor and extends in the first direction; and
a feeding line (a power-feeding line 27, Fig 6A) that is electromagnetically connected to the third conductor.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna comprising a first conductor, a second conductor facing the first conductor in a first direction, a third conductor being located between the first conductor and the second conductor, apart from the first conductor and the second conductor, and extending in the first direction, a fourth conductor being connected to the first conductor and the second conductor and 

[AltContent: textbox (Knibbe (US 9983313))][AltContent: textbox (X )][AltContent: arrow]                
    PNG
    media_image1.png
    500
    511
    media_image1.png
    Greyscale





[AltContent: textbox (Konishi (US 20020101382))][AltContent: arrow][AltContent: textbox (X )]
    PNG
    media_image2.png
    353
    588
    media_image2.png
    Greyscale


[AltContent: textbox (Ground)][AltContent: textbox (Konishi (US 20020101382))][AltContent: arrow]
    PNG
    media_image3.png
    382
    642
    media_image3.png
    Greyscale




[AltContent: textbox (Konishi (US 20020101382))]
    PNG
    media_image4.png
    687
    578
    media_image4.png
    Greyscale


Regarding claim 13,
Knibbe in view of Konishi discloses the claimed invention, as discussed in claim 12.
Knibbe the pole is a pole that supports a traffic light (Fig 7).


Knibbe discloses a communication module (a single unit 310, Fig 3) comprising:
an antenna (an integrated antenna of the single unit 310, Fig 3) that is mounted so as to face the ground (the ground 119, Fig 3), to a pole (a pole 110, Fig 3) extending in a substantially horizontal direction (Fig 3); and
a detector (a processor 140, Fig 1A) that acquires information around the pole,
wherein the antenna is mounted to the pole such that a first direction (a direction in x-direction, Fig 3) is substantially parallel to the substantially horizontal direction in which the pole extends
Knibbe does not explicitly teach information acquired by the detector is transmitted to a moving vehicle moving under the pole by using the antenna.
However, Knibbe teaches a wireless signal source 150 (Fig 3) and a wireless signal 160 (Fig 3). This teaching is result effect in order to determine position data based on the wireless signal 160 (col 4, lines 21-27). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use information acquired by a detector being transmitted to a moving vehicle moving under a pole by using an antenna in Knibbe, in order to provide a low cost communication module which enhances quality of position data.
Knibbe as modified does not teach the antenna including a first conductor, a second conductor that faces the first conductor in a first direction, a third conductor that is located between the first conductor and the second conductor, apart from the first conductor and the second conductor, and extends in the first direction, a fourth conductor that is connected to the first conductor and the second conductor and extends in the first direction, and a feeding line that is electromagnetically connected to the third conductor.
However, Konishi teaches an antenna (a chip antenna 60, Fig 11A) faces a ground (a ground, Fig 11B), the antenna comprising:
a first conductor (an electrical conductor 65, Fig 11A);
a second conductor (an electrical conductor 64, Fig 11A) that faces the first conductor in a first direction (a direction in x-direction, Fig 11A);

a fourth conductor (an electrical conductor 63, Fig 11A) that is connected to the first conductor and the second conductor and extends in the first direction; and
a feeding line (a power-feeding line 27, Fig 6A) that is electromagnetically connected to the third conductor.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna comprising a first conductor, a second conductor facing the first conductor in a first direction, a third conductor being located between the first conductor and the second conductor, apart from the first conductor and the second conductor, and extending in the first direction, a fourth conductor being connected to the first conductor and the second conductor and extending in the first direction, and a feeding line being electromagnetically connected to the third conductor in Knibbe as modified, as taught by Konishi, in order to provide an antenna having a reduced size.

Regarding claim 15,
Knibbe in view of Konishi discloses the claimed invention, as discussed in claim 14.
Knibbe as modified does not explicitly teach a network cable that is used to communicate with external information processing equipment.
	However, Knibbe teaches a system comprising multiple poles coupled to a processor though a communications network (Fig 8). This teaching is result effect in order to report the status of each of the multiple poles 800 (Fig 8, col 7, lines 19-26).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a network cable being used to communicate with external information processing equipment in Knibbe as modified, in order to provide a low cost communication module which enhances quality of position data.


Knibbe in view of Konishi discloses the claimed invention, as discussed in claim 14.
Knibbe teaches the antenna as a first antenna, a second antenna that is mounted to the pole near the first antenna (Fig 4).

Regarding claim 17,
Knibbe in view of Konishi discloses the claimed invention, as discussed in claim 16.
Knibbe teaches the second antenna has a configuration identical to a configuration of the first antenna, the second antenna is mounted to the pole such that the first direction is substantially parallel to the substantially horizontal direction in which the pole extends (Fig 4).

Regarding claim 18,
Knibbe in view of Konishi discloses the claimed invention, as discussed in claim 16.
Knibbe as modified does not explicitly teach the second antenna is used to communicate with external information processing equipment.
However, Knibbe teaches a system comprising multiple poles coupled to a processor though a communications network (Fig 8). This teaching is result effect in order to report the status of each of the multiple poles 800 (Fig 8, col 7, lines 19-26).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second antenna being used to communicate with external information processing equipment in Knibbe as modified, in order to provide a low cost communication module which enhances quality of position data.

Regarding claim 19,
Knibbe in view of Konishi discloses the claimed invention, as discussed in claim 14.

However, it’s well known in the art that a power cable capable of supplying power to a detector.

Regarding claim 20,
Knibbe in view of Konishi discloses the claimed invention, as discussed in claim 14.
Knibbe teaches the pole is a pole that supports a traffic light (Fig 7).

Regarding claim 21,
Knibbe discloses a street lamp (a lighting device 300, Fig 3) comprising:
a pole  (a pole 110, Fig 3); and
an antenna (an integrated antenna of a single unit 310, Fig 3) that is mounted to the pole, wherein the antenna is mounted to the pole such that a first direction (a direction in x-direction, Fig 3) is substantially parallel to a direction in which the pole extends.
Knibbe does not teach the antenna including: a first conductor; a second conductor that faces the first conductor in a first direction; a third conductor that is located between the first conductor and the second conductor, apart from the first conductor and the second conductor, and extends in the first direction; a fourth conductor that is connected to the first conductor and the second conductor and extends in the first direction; and a feeding line that is electromagnetically connected to the third conductor.
However, Konishi teaches an antenna (a chip antenna 60, Fig 11A) faces a ground (a ground, Fig 11B), the antenna comprising:
a first conductor (an electrical conductor 65, Fig 11A);
a second conductor (an electrical conductor 64, Fig 11A) that faces the first conductor in a first direction (a direction in x-direction, Fig 11A);

a fourth conductor (an electrical conductor 63, Fig 11A) that is connected to the first conductor and the second conductor and extends in the first direction; and
a feeding line (a power-feeding line 27, Fig 6A) that is electromagnetically connected to the third conductor.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna comprising a first conductor, a second conductor facing the first conductor in a first direction, a third conductor being located between the first conductor and the second conductor, apart from the first conductor and the second conductor, and extending in the first direction, a fourth conductor being connected to the first conductor and the second conductor and extending in the first direction, and a feeding line being electromagnetically connected to the third conductor in Knibbe, as taught by Konishi, in order to provide an antenna having a reduced size.


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845